Title: To George Washington from Colonel Israel Angell, 8 April 1780
From: Angell, Israel
To: Washington, George


          
            Dear Genl
            Morris Town 8th April 1780
          
          Am Sorry to have Occasion to trouble your Excellency Upon So disagreable a matter, Lieutenant John Hubbart of my Regt who will present you these Lines, had a Furlough Granted him the 2nd of January Last for Eighty Days, which Expierd the 21st of march past, the 3rd Instant the Regt was Mustered and Inspected. Lt Hubbart was not return’d at this time, but Capt. Tew who had ben at Morris Town that morning Return’d while the Regt was on the Parade, and Inform’d me that Lt Hubbart had arriv’d in Town the Evening before, and would be in Camp before the Regt was Dismist, upon which I altered the muster Rolls and Returnd him present; Lut Hubbart not Returning this day, the 4th I Sent a Serjant to him with a Billet in the following words; or words to that purport, Viz.,
          Sir I am much Suppris’d at your Absence from the Regt, as you must be Sensible you have allready overstaid your furlough a Number of days, yesterday the Regt was Mustered and Inspected, and upon Capt. Tews Informing me that you was in Morris Town and would be in Camp before the troops was dismist the parade, I Returnd you present, and upon receipt of this Shall Expect you will Imeaditly Join the Regt. Otherwise I Shall be under the Disagreable Necessity of Returning you absent without Leave.
          The Serjt Returnd and brought me the inclos’d billet from Mr Hubbart, Hear the Matter rested this Day, the 5th. The Officers were Call’d upon to bring in their Rolls and Sware to them, which obliged us to alter the Inspection Return and Rolls once more, and return him absent without leave; between the Hours of Eleven and Twelve A.M. Lt Hubbart arriv’d in Camp: I Thought it my duty as he had Conducted to Order him in Arrest; which was Imeaditly done; But from Lt Hubbarts former Conduct, and his being So Sensible of his Errow now; am Induced to beleave that the fault he has now Committed, arose from Inadvertence, and not from a willfull breach of Orders, Therefore having given a Narrative of the Affair, and Admitted him bearer of the Same, If it be your Excellenceys pleasure to overlook the matter, will withdraw the Arrest, but Submit it wholely to your Better Judgment. I am your Excellenceys most Obedt And very Humble Servt
          
            Israel Angell
          
         